Citation Nr: 1624723	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  07-22 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right eardrum disability, to include as secondary to noise exposure.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1959 to August 1961.  

This case comes to the Board of Veterans' Appeals (Board) on appeal of a June 2006 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for right ear hearing loss and residuals of a ruptured eardrum.  The case is currently under the jurisdiction of the VA RO in Louisville, Kentucky.  

The case was remanded by the Board in October 2009 and the issues were denied by the Board in a July 2011 decision.  

The appellant appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court), and the Board's decision was vacated pursuant to a September 2011 memorandum decision of the Court.  The Court vacated the Board's July 2011 decision and remanded the matters to the Board, essentially determining that the medical opinions in the record were inadequate for rating purposes.  

The appeal was REMANDED to the RO in August 2013 for development in accordance with the Court's decision.  In a November 2013 rating action, the RO granted service connection for right ear hearing loss, to accompany the left ear hearing loss for which service connection had already been awarded.  The Veteran is now service connected for bilateral hearing loss.  As such, the only remaining issue relates to service connection for residuals of a right eardrum perforation.  

As pointed out in the Board's August 2013 remand, the issues of service connection for residuals of a neck injury and entitlement to special monthly compensation based on the need for the aid and attendance of another person have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

In the Board's August 2013 remand, an examination in compliance with the Court's September 2011 decision was ordered.  At that time, the Board pointed out that, as pointed out by the Court, there were several opinions in the record, some that support and some that do not support a relationship between the Veteran's service and his right eardrum disability.  The Court pointed out several inconsistencies in the various opinions relied upon by the Board in its July 2011 decision.  Among these were statements that the Veteran's right eardrum disability may have preexisted active duty, inconsistencies in the facts upon which the examiners relied, such as whether the separation examination utilized whispered voice or audiometric testing for determining the Veteran's hearing acuity, and a lack of complete rationale to support the opinions.  In view of these inconsistencies a VA examination was to be arranged for the Veteran so as to ascertain the current nature and etiology of any right eardrum disability.  

At the time of the Board's remand it was specifically ordered that the claims folder should be made available for review in connection with this examination.  Inexplicably, the October 2013 examiner who performed an examination pursuant to the Board's remand was not provided with the Veteran's claims folder or even appropriate medical records.  Specifically, the examiner stated "I certainly cannot ascertain at all that the patient developed a perforation of the tympanic membrane while he was in the service.  I do not have records and from what he tells me it does not appear that he had a hole in the eardrum while in the service but certainly there is no way for me to tell for sure without his medical records."  As such, this examination is inadequate for rating purposes and the case must be returned for an appropriate medical opinion.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should arrange for a supplemental opinion regarding the current nature and etiology of any right eardrum disability.  If the examiner who conducted the October 2013 examination is not available, the case should be referred to another examiner so that the appropriate opinions can be obtained.  (The Veteran may be recalled for examination, if deemed warranted.)  The examiner should be requested to render an opinion regarding the following:

(a) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that a right eardrum disability pre-existed the Veteran's active service.

(b) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that any pre-existing right eardrum disability was not permanently worsened during the Veteran's service, and that any increase in disability was due to the natural progress of the disease.

(c) If the answer to (a) or (b) is no, whether it is at least as likely as not (50 percent or greater probability) that any current right eardrum disability had its clinical onset during the Veteran's service or is otherwise related to any in-service disease, event, or injury.  

(d) Whether it is at least as likely as not (probability 50 percent or more) that the Veteran's right eardrum perforation could be caused or aggravated by his service-connected right ear hearing loss.  

NOTES to examiner:  The evidence supports a finding that the Veteran was exposed to acoustic trauma during service (due to artillery and gunfire).  

The claims folder should be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached and, to the extent possible, reconcile his/her opinions with those of the previous VA examiners.  The examiner should specifically state whether he/she agrees with the opinions of the previous VA examiners and the reason(s) why.

2.  Thereafter, the AOJ should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2015).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

